Citation Nr: 0531014	
Decision Date: 11/17/05    Archive Date: 11/30/05	

DOCKET NO.  03-02 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
status-post partial resection of the right knee anterior 
cruciate ligament (ACL), with arthritis. 

2.  Entitlement to an evaluation in excess of 10 percent for 
mild degenerative disc changes with small, broad-based, right 
foraminal disc protrusion at L4-L5.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from October 1979 
until his retirement in June 2001.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from May 2001 and July 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  With 
respect to the veteran's claim for an increased evaluation 
for his right knee disability, the Board previously remanded 
this issue in May 2004 for VCAA compliance and an additional 
VA examination.  All development requested in the Board's 
remand has been completed in full and this issue is ready for 
appellate review.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In May 2004, the Board also granted service connection for a 
low back disorder, and the RO implemented that allowance in a 
July 2004 rating decision granting the veteran a 10 percent 
evaluation.  In June 2005, the veteran submitted a timely 
notice of disagreement with the assigned 10 percent 
evaluation, so this issue must be remanded to the RO for the 
issuance of a statement of the case in accordance with 
Manlincon v. West, 12 Vet. App. 238 (1999).  That issue is 
therefore remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  In addition to instability (rated by the RO as severe at 
30 percent), the veteran's service-connected right knee 
disability also has arthritis, which is attributable to 
service, and a restriction in full extension to 13 degrees' 
active range of motion, with functional loss due to pain on 
use and due to flare-ups.


CONCLUSION OF LAW

In addition to the presently assigned 30 percent evaluation 
for severe recurrent subluxation or lateral instability, the 
criteria for a separate evaluation of 20 percent for 
limitation of right knee extension have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5261; VAOPGCPREC 23-97, 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining such evidence.  

A review of the claims folder reveals that the veteran was 
not provided a formal VCAA notice prior to the issuance of 
the rating decision now on appeal from May 2001.  However, 
the veteran was provided formal VCAA notice in August 2003.  
One of the purposes of the Board's earlier May 2004 remand 
was to again effectuate proper VCAA notice, and such notice 
was again provided to the veteran in July 2004.  This 
notification informed the veteran of the evidence necessary 
to substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  

During the lengthy pendency of this appeal, the veteran has 
been provided with notice of the regulations implementing 
VCAA, and with the laws and regulations governing awards of 
compensable evaluations for his service-connected right knee 
disability in statements of the case issued in November 2002 
and April 2005.  The veteran submitted copies of private 
medical records, the service medical records have been 
collected, VA outpatient treatment records have been 
collected and, pursuant to the Board's most recent remand, 
the veteran was provided a VA examination in November 2004.  
The veteran availed himself of the opportunity of providing 
sworn testimony before the undersigned in December 2003.  

The Board finds that all known available relevant evidence 
has been collected for review.  The veteran does not argue 
nor does the evidence on file suggest that there remains any 
additional relevant evidence which is uncollected for review.  
The Board finds that VCAA has been satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represents the average impairment in earning capacity in 
civil occupations resulting from those disabilities, as far 
as can be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.

As regards to the joints, factors of disability reside in 
reductions of their normal excursions of movement in 
different planes.  Inquiry will be directed to more or 
less movement than normal, weakened movement, excess 
fatigability, pain, incoordination, swelling, deformity or 
atrophy of disuse, instability of station, disturbance of 
locomotion, interference with standing, sitting and weight-
bearing.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45.

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of higher ratings based upon 
functional loss due to pain on use, or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 
9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).  

Recurrent subluxation or lateral instability of a knee which 
is severe warrants a 30 percent evaluation, which is moderate 
warrants a 20 percent evaluation, and which is slight 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Limitation of flexion of a knee to 60 degrees warrants a 
noncompensable evaluation, to 45 degrees warrants a 
10 percent evaluation, and to 30 degrees warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Limitation of extension of a knee to 5 degrees warrants a 
noncompensable evaluation, to 10 degrees warrants a 
10 percent evaluation, to 15 degrees warrants a 20 percent 
evaluation, and to 20 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In 1997, VA General Counsel issued a precedential opinion 
which stated that a veteran-claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  Such action did not violate 
the rule against pyramiding at 38 C.F.R. § 4.14 because none 
of the symptomatology for a rating based on instability was 
duplicative of or overlapping with the symptomatology of 
limitation of motion and pain due to arthritis.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
VAOPGCPREC 23-97.  

In 1998, VA General Counsel issued another precedential 
opinion which held that for a knee disability rated for 
instability under Diagnostic Code 5257 to warrant a separate 
rating for arthritis based on X-ray findings and limitation 
of motion, limitation of motion under Diagnostic Codes 5260 
or 5261 need not be compensable, but must at least meet the 
criteria for a zero-percent rating.  Additionally, if no 
additional rating for limitation of motion was available, a 
separate rating for arthritis could also be based upon X-ray 
findings with painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98.

Analysis:  The veteran filed his initial claim for right knee 
disability several months after he was separated from service 
in October 2000.  The RO did not order a VA examination for 
the veteran but based an allowance of service connection for 
right knee disability upon the extensive service medical 
records from the veteran's 20-plus years of active military 
service.  Those records clearly revealed that the veteran had 
outstanding lengthy service which included both airborne and 
ranger training with some 400 documented parachute jumps.  

The veteran was shown to have injured his knee during service 
for which he received a right knee arthroscopy in 1986, 
followed by reinjury in 1996 with reconstructive surgery, 
including partial resection of the right ACL in 1997.  
Accordingly, the veteran was granted service connection for 
disability of the right knee characterized as, status-post 
partial resection of the anterior cruciate ligament with a 
10 percent evaluation made effective from the veteran's 
separation from service.  The veteran disagreed with the 
assigned evaluation and, in May 2004, the Board ordered that 
the veteran be provided with a complete VA examination.

The veteran was provided a VA examination in November 2004 
which included a review of his claims folder.  The veteran 
provided a complete description of his symptomatology 
consistent with testimony he provided at a hearing before the 
undersigned in December 2003.  Examination revealed the leg 
to be neurovascularly intact, but there was a trace of 
effusion (swelling).  There was tenderness to palpation on 
the mediolateral joints and on the patellofemoral joint.  
There were painful osteophytes.  The veteran was noted to be 
stable to varus valgus stress, with a one-plus Lachman, and 
negative anterior posterior drawer testing.  Active range of 
motion was from 13 to 119 degrees and this testing revealed a 
flexion contracture.  There was both crepitus and pain with 
joint motion.  Previous X-rays revealed tricompartmental 
arthritis with hardware from previous ACL reconstruction.  
The diagnosis was osteoarthritis of the right knee secondary 
to trauma in service and resulting meniscectomies and 
anterior cruciate ligament reconstruction.  The VA physician 
wrote his opinion that the veteran was significantly disabled 
both functionally and subjectively by his knee.  He pointed 
out that the knee joint felt unstable to the veteran and gave 
out on him if he tried to put too much stress on it.  Lateral 
and twisting motions could not be completed and there was 
subjective pain in the joint on a consistent basis.  The knee 
joint did have early fatigability and swelling and pain and 
incoordination on use.  The physician felt that there was 
likely very little right knee meniscus left, which would 
likely progress to the necessity of a total knee replacement 
in the future.

Based upon this examination, the RO granted the veteran an 
increased evaluation from 10 to 30 percent, changing the 
diagnostic criteria from a 10 percent evaluation for 
symptomatic removal of semilunar cartilage, to a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability under Diagnostic Code 5257.  In this regard, the 
Board would point out that while an increased evaluation was 
warranted, the Board questions, based upon the findings 
provided in the November 2004 VA examination, whether there 
were actual objective clinical findings of severe instability 
of the veteran's right knee joint.  The examination report 
clearly states that although the veteran felt the joint to be 
extremely unstable, actual testing did not reveal instability 
which could be fairly characterized as more than slight to 
moderate in nature.  Nonetheless, the Board will not disturb 
the assigned evaluation for instability provided by the RO, 
which includes a 30 percent evaluation made effective back to 
the veteran's separation from service.  

Regardless of the evaluation presently assigned for 
instability, the most recent VA examination clearly reveals 
that the veteran has arthritis which is directly attributable 
to incidents and injuries of military service, and the Board 
has added the word arthritis to the proper characterization 
of the veteran's right knee disability.  This arthritis is 
shown to result in pain on use and during flare-ups and is 
shown to result in a documented limitation of motion.  Full 
and complete range of motion for the knee is from zero 
degrees' extension to 140 degrees' flexion.  The veteran's 
active range of motion was 13 degrees' extension to 
119 degrees' extension.  

A separate evaluation for arthritis resulting in a loss of 
complete flexion is not warranted in accordance with the 
General Counsel opinions discussed above, because the 
veteran's documented 119 degrees of flexion is insufficient 
to meet or even nearly approximate flexion limited to 
60 degrees sufficient for a noncompensable evaluation in 
accordance with Diagnostic Code 5260.

However, Diagnostic Code 5261 provides for a 10 percent 
evaluation when extension is limited to 10 degrees and a 
20 percent evaluation when extension is limited to 
15 degrees.  The veteran's documented loss of full extension 
to 13 degrees more nearly approximates extension limited to 
15 degrees, and thus warrants the assignment of a separate 
20 percent evaluation in accordance with Diagnostic 
Code 5261.  This separate 20 percent evaluation for the 
veteran's service-connected right knee disability fully takes 
into consideration the documented facts that the veteran has 
chronic pain with significant functional losses, early 
fatigability, incoordination, swelling and limitation in his 
activities due to arthritis.  The next higher evaluation of 
30 percent is not warranted unless and until the veteran's 
right knee extension is shown to be limited to 20 degrees.  

Accordingly, in addition to the 30 percent evaluation awarded 
by the RO for severe recurrent subluxation or lateral 
instability of the right knee, the veteran is also entitled 
to a separate 20 percent evaluation under Diagnostic 
Code 5261 for limitation of extension to 15 degrees.  
Although this allowance as a matter of course must be 
referred back to the RO for the initial assignment of an 
effective date, the Board would conclude that in the absence 
of any findings to the contrary following the veteran's 
separation from service, this award should duplicate the 
effective date previously assigned by the RO for right knee 
disability attributable to service.  





ORDER

In addition to the presently assigned 30 percent evaluation 
for right knee instability, a separate 20 percent evaluation 
for right knee arthritis with limitation of extension to 
15 degrees is granted.  


REMAND

As noted in the introduction to this decision, the Board 
granted service connection for low back disability in May 
2004.  The RO implemented this allowance in a July 2004 
rating decision which granted the veteran a 10 percent 
evaluation for "mild degenerative disc changes with small, 
broad-based, right foraminal disc protrusion at L4-L5."  
While the veteran's appeal with respect to his right knee was 
being developed on remand, the veteran submitted a clear 
notice of disagreement with the assigned evaluation for his 
service-connected low back disability in June 2005, within 
one year of the RO's implementing rating decision assigning a 
10 percent evaluation in July 2004.  See 38 C.F.R. 
§ 20.302(a) (2005).  

In accordance with Manlincon v. West, 12 Vet. App. 238 
(1999), the Board is required to take jurisdiction of this 
issue for the purpose of remanding it to the RO for the 
issuance of a statement of the case.  Accordingly, the issue 
of the appropriate initial evaluation of the veteran's 
service-connected low back disorder is REMANDED to the RO for 
the following action:

The RO should review the record to 
determine if all necessary development 
has been completed.  After completing any 
additional development which may be 
indicated, if any, the RO should then 
issue the veteran a statement of the case 
with respect to his appeal of the 
assigned evaluation for his service-
connected low back disability.  The 
veteran must be informed that he must 
submit a timely substantive appeal to 
perfect an appeal of that issue to the 
Board.  The veteran need do nothing until 
further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


